In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-19-00289-CR
      ___________________________

TAYMOR TRAVON MCINTYRE, Appellant

                     V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 2
           Tarrant County, Texas
        Trial Court No. 1511547D


Before Sudderth, C.J.; Womack and Wallach, JJ.
  Memorandum Opinion by Justice Womack
                          MEMORANDUM OPINION

                                I. INTRODUCTION

      Appellant Taymor Travon McIntyre appeals his convictions for one count of

murder and three counts of aggravated robbery with a deadly weapon, a firearm. In

three issues, McIntyre argues that the trial court erred by not suppressing his

videotaped statement that he made to officers. Specifically, McIntyre contends that

(1) he never expressly waived his rights prior to speaking with the officers, (2) his

statement to police was not made in a room exclusively designated as a juvenile

processing office, and (3) his statement was involuntary. Because we conclude that it

was not necessary for McIntyre to expressly waive his rights, that the room where the

interrogation occurred satisfied the requirements of the Family Code, and that his

statement was made voluntarily, we affirm.

                                 II. BACKGROUND

A. Attempted Robbery and McIntyre’s Detainment

      McIntyre and several of his acquaintances devised a plot to rob a known drug

house in July 2016. On the way to the robbery, the group rode in two separate cars.

Two male members of the group brought handguns while another male brought a

pair of brass knuckles. Once they arrived at the house, two of the girls—one of

whom was dating the homeowner’s son—went inside the house with the intention of

relaying information to the remainder of the group via text messaging. Shortly after

that, and because the homeowner’s son had seen a third female participant waiting in

                                         2
a vehicle outside, one of the two girls who had entered the home came back out and

got the girl in the car. When the girls reentered the house, they purposely left the

door unlocked. One of the girls also went and unlocked the garage door.

      Later, several of the male participants, including McIntyre, entered the house

with two of them brandishing the guns and yelling for everyone to get on the ground.

McIntyre, who did not have a weapon, went into the living room and flipped over the

couch where he was expecting to find drugs and money. Around the same time, one

of the guys struck the homeowner’s son in the face and then shot him. The son

survived the shooting. At the same time, the other guy with a gun shot and killed

another man in the house. Eventually all of the assailants fled the house in the two

cars, but before they left, members of the group took a few watches and cell phones

belonging to people in the house.

      As police began to investigate the murder, they learned of McIntyre’s role and

obtained a warrant for his arrest. By early August, police had apprehended everyone

in the group except McIntyre and another accomplice. On September 21, police

received a tip regarding McIntyre and the accomplice’s whereabouts, and the two

were apprehended.

      Because McIntyre was sixteen years old at the time and the accomplice was also

a juvenile, police took them to the Mansfield Public Safety Building and arranged to

have City of Mansfield Municipal Court Presiding Judge Erin Bakker read them their

Miranda rights in accordance with Texas Family Code Section 51.095. See Tex. Fam.

                                         3
Code Ann. § 51.095. Once in the building, officers placed McIntyre in one of four

interview rooms, and they placed his accomplice in another room. Sergeants Tom

Hewitt and James Vanduzi of the Mansfield Police Department joined McIntyre.

B. McIntyre’s Initial Contact with Hewitt and Vanduzi

      After allowing McIntyre to go to the bathroom, Hewitt asked McIntyre for

information on how to contact his parent or guardian.1 Hewitt then retrieved a bottle

of water and gave it to McIntyre, and after having learned that McIntyre had not eaten

that day, Hewitt got a package of cheese crackers and gave it to McIntyre. During this

time, Hewitt explained to McIntyre that before the officers could speak with him, he

would need to be advised of his rights by a magistrate:

      SERGEANT HEWITT: Because of your age, sir, I can’t speak with you
      without the judge talking to you first. Right?

      MR. McINTYRE: I know, but what is the judge going to, like, talk to me
      about?

      SERGEANT HEWITT: Well, the judge is going to go over why you’re here
      and what your rights are.




      1
        McIntyre initially said that he did not have parents and that he wished to speak
with his road manager. McIntyre ultimately gave Hewitt a number purporting to be
that of McIntyre’s sister whom McIntyre indicated was his legal guardian. Later, as
the officers interrogated McIntyre, they explained that they had contacted the person
McIntyre said was his sister but learned that she was not. McIntyre explained that she
was not his “biological” sister. The record is not clear regarding if McIntyre’s parent
or legal guardian was ever contacted.


                                           4
C. McIntyre’s Initial Contact with Judge Bakker

      A short time after this exchange, Hewitt left, and Judge Bakker entered the

room.2 Judge Bakker introduced herself and explained that she did not work for the

police department and that, because McIntyre was a juvenile, a magistrate needed to

advise him of his Miranda rights:

      So what the law says is, if police officers want to talk to someone under
      age, a magistrate or judge actually has to give them those warnings.
      Okay? So that’s what I’m here to do today. Okay? So a couple of
      things. First, we’re going to go over it, make sure you understand it.
      Okay? I’m going to go over the warnings one at a time.

      McIntyre then asked to go to the bathroom, and he was allowed to go again.

Upon his return, Judge Bakker continued to explain her role to McIntyre:

      As you’ll see in your rights we go over, it’s your choice to talk to them or
      not. Once everything’s over, I come back in and my job at that point is
      to make sure that you were treated appropriately, that nothing that
      wasn’t supposed to happen happened, and that you understood
      everything that went on and that you don’t have any questions and that
      everything that went on is voluntary.

Judge Bakker emphasized to McIntyre that she was there to make sure that he

understood “what’s going on and that you’re treated the way you’re entitled to be

treated.” She further explained that she had a written form that contained his rights

and his charges, and that after he fully understood each right, she was going to have

him initial each right to indicate that he understood them. Judge Bakker informed


      2
       Vanduzi had already left the room and did not return until after Judge Bakker
advised McIntyre of his rights.


                                           5
McIntyre that he had been accused of or was a witness to the offense of capital

murder. Using a “New Statutory Warning of Juvenile” form, Judge Bakker then

proceeded to explain each of the Section 51.095 warnings3 to McIntyre.

      As to the first right, the following exchange occurred:

      JUDGE BAKKER: First one, you may remain silent and not make any
      statement at all. Do you understand what that means?

      MR. McINTYRE: Yes.

      JUDGE BAKKER: What does that mean?

      MR. McINTYRE: Basically, like, I don’t have -- I don’t have to say anything to
      anyone.

      JUDGE BAKKER: Correct. Okay. Do you have any questions on that one,
      what it means?

      MR. McINTYRE: Uh-huh.


      3
       The rights as they are written on the form are:

      •      You may remain silent and not make any statement at all.

      •      Any statement you make may be used as evidence against you.

      •      You have the right to have an attorney present with you to advise you
             either before or during any questioning or interviews with peace officers
             or attorneys representing the State.

      •      If you are financially unable to employ an attorney, you have the right to
             have an attorney appointed for you to advise you before or during any
             questioning and/or interviews with peace officers or attorneys
             representing the State.

      •      You have the right to stop an interview or questioning at any time.


                                          6
JUDGE BAKKER: You --

MR. McINTYRE: Can you explain it fully, like if --

JUDGE BAKKER: Do you have questions of me of what it means?

MR. McINTYRE: Uh-huh.

JUDGE BAKKER: Okay. Go ahead.

MR. McINTYRE: Like, I don’t have any questions. I just want it to be
explained. You may remain silent and not make any statement at all, but I
thought, like, I was called in here to make a statement. Like, they told me that,
like, I needed to -- that they were going to try to talk to me. But, like, if I don’t
talk, what’s the point of me, like, coming here?

JUDGE BAKKER: Well, I don’t know, and I’m not involved in that part of
what’s going on. All I can tell you is, like I said, since you’re 16 and police
officers want to talk to you -- in most -- in certain situations when police
officers want to talk to people they may have to read them these rights.

MR. McINTYRE: All right.

JUDGE BAKKER: But since you’re 16, I do it.

MR. McINTYRE: All right. It’s cool.

JUDGE BAKKER: As far as what happens after that, as far as what -- the
choices you make, that -- that doesn’t involve me.

MR. McINTYRE: All right.

JUDGE BAKKER: We just do this, and then I come back and make sure
everything was okay and that you are okay. Make sense?

MR. McINTYRE: Yeah.

JUDGE BAKKER: Okay. Do you have any questions on the first one?

MR. McINTYRE: Huh-uh.


                                      7
      Judge Bakker then asked McIntyre if he would write his initials on the form

next to the right that she had just explained. But McIntyre stated that he did not want

to initial anything and their exchange continued, with Judge Bakker explaining

McIntyre’s next right to him:

      MR. McINTYRE: Can I have a phone call? I don’t know what any of this
      means. I need to call my lawyer.

      JUDGE BAKKER: Okay. Let me -- let me go over these all with you, okay,
      and then I’ll step out. Okay? I understand if you don’t want to initial.

      MR. McINTYRE: But I don’t know, like --, like, action and consequence to all
      of these, like --

      JUDGE BAKKER: Understood. Understood. Well, let me just go over and
      make sure you understand what they mean. Okay? The second one is any
      statement you make may be used as evidence against you.

      MR. McINTYRE: Uh-huh.

      JUDGE BAKKER: Do you know what that means?

      MR. McINTYRE: Yes.

      JUDGE BAKKER: Okay. You have the --

      MR. McINTYRE: It can be evidence for you or against you.

      JUDGE BAKKER: Correct.

      MR. McINTYRE: All right.

      After telling a hypothetical about how evidence might be used against

McIntyre, Judge Bakker went on to explain the remainder of McIntyre’s rights:

      JUDGE BAKKER: Okay. You have the right to have an attorney present with
      you to advise you either before or during any questioning or interviews with

                                          8
peace officers or attorneys representing the State of Texas. Do you understand
what that means?

MR. McINTYRE: (Nods head.)

JUDGE BAKKER: What’s another word for “attorney”?

MR. McINTYRE: Lawyer.

JUDGE BAKKER: There you go.              If you are financially -- what does
“financial” mean?

MR. McINTYRE: Like you can’t afford it.

JUDGE BAKKER: Money, correct.

MR. McINTYRE: Yeah.

JUDGE BAKKER: If you are financially unable to employ an attorney, you
have the right to have an attorney appointed for you to advise you before,
during -- I’m sorry, before or during any questioning and/or interviews with
peace officers -- that’s another word for cops.

MR. McINTYRE: Uh-huh.

JUDGE BAKKER: You understand that? Okay. -- or attorneys representing
the State of Texas. Do you understand that whole thing?

MR. McINTYRE: Uh-huh.

JUDGE BAKKER: Okay. And you have the right to stop an interview or
questioning at any time. What I say on that is this: If you decide, I’m going to
answer questions, that doesn’t mean you have to answer every single question
asked of you. Okay? That means you can say, Yeah, I’ll answer those three
questions, then say, No, I’m done. Or you can say, Yeah, I’ll answer Question
1 and 5, but I don’t want to touch 2, 3, and 4. That just because you say, I’ll
talk, doesn’t mean --

MR. McINTYRE: And what --

JUDGE BAKKER: -- you have to keep talking.

                                    9
MR. McINTYRE: And what happens, like --

JUDGE BAKKER: What?

MR. McINTYRE: -- about the questions that I don’t answer.

JUDGE BAKKER: You just don’t answer them.

MR. McINTYRE: Uh-huh.

JUDGE BAKKER: That’s your right. Okay? Do you feel like you understand
these?

MR. McINTYRE: Yeah, but I still feel like I need, like, an adult present.

JUDGE BAKKER: Okay. I understand that.

MR. McINTYRE: One that, like -- a comfortable adult that I’m comfortable
with.

JUDGE BAKKER: I understand. I get that. I just need to make sure what --
just right here this part --

MR. McINTYRE: Oh, this is all -- I understood every single one of these --

JUDGE BAKKER: Okay.

MR. McINTYRE: -- rules.

JUDGE BAKKER: Okay. Would you --

MR. McINTYRE: So I just sign it?

JUDGE BAKKER: Would you -- would you put your initial on each line for
me, please?

MR. McINTYRE: (Complies.)




                                   10
      After Judge Bakker and McIntyre both signed the bottom of the form, she

informed him that officers would now come in to talk with him and that she would be

back when they were finished speaking to him. Then Judge Bakker asked McIntyre

whether he had any more questions of her. McIntyre said, “Yes -- I mean no.” Judge

Bakker then left the room.

D. Hewitt and Vanduzi Interrogate McIntyre

      After Judge Bakker left, Hewitt and Vanduzi entered the room. Hewitt asked

McIntyre whether he needed more water, and he said, “I’m good.” Hewitt explained

to McIntyre that they knew of his involvement in a crime and that the officers were

there to get McIntyre’s side of the story. As this conversation between Hewitt and

McIntyre continued, Hewitt never mentioned the exact charges he was discussing

with McIntyre. At one point, the following transpired:

      MR. McINTYRE: Are you accusing me of capital murder?

      SERGEANT HEWITT: Am I acc- -- no. That -- you need to listen --

      MR. McINTYRE: Because that’s what it says on the paper. I’m just putting --

      SERGEANT HEWITT: Exactly.

      MR. McINTYRE: -- two and two together like --

      Hewitt continued to explain to McIntyre that the officers wanted his story of

what had happened, that the investigation had already revealed McIntyre’s

involvement in the robbery, and that others involved had been “pointing the finger”

at McIntyre. Hewitt also discussed his inability to contact a relative with a number

                                         11
McIntyre had given him earlier. At one moment, McIntyre asked Hewitt if he could

make a phone call, to which Hewitt responded:

      You can talk to me. You can either talk to me or not. Here -- but I’m
      telling you, [McIntyre], you don’t have to talk to me, Bud, but if you
      don’t clear up your side of it, all we got is what everybody else said you
      did, and all we got is the evidence showing that you were there, and
      that’s enough.

      As the interrogation continued, McIntyre’s version of his involvement changed.

At first, McIntyre insisted that he was only in the car outside and that he never went

into the house with the other assailants. Hewitt accused McIntyre of not telling the

truth and asked, “Why don’t you tell me?” McIntyre responded, “Because I’ve been

in this situation. I was proven innocent.” At one point in the interview, McIntyre

asserted his right not to answer questions about others involved in the attempted

robbery: “Actually, I just -- I think I’m going to choose not to answer that question,

if that’s okay with you.” Hewitt responded, “That’s fine with me.” McIntyre then

agreed that he had gone inside the house during the attempted robbery.

      Later, McIntyre again asserted his right to not answer certain questions when

he told Hewitt that he was going to “pass on that question.” When Hewitt indicated

that McIntyre could not pass on the questions, McIntyre responded, “Yes I do. Read




                                         12
the paper, Bro. Is that the paper? Read it. I’ll read it for you.”4 And then later,

McIntyre asserted, “Don’t ask me any questions if they aren’t about me, Bro.”

E. Judge Bakker Returns to Speak with McIntyre

      Eventually, Hewitt and Vanduzi left the interview room, and Judge Bakker

returned. After acknowledging that McIntyre had not made a written statement, she

crossed out that section of the form and had McIntyre initial each corner of the page.

Judge Bakker then asked some follow-up questions about McIntyre himself, including

whether he could read and write in English, whether he was a U.S. citizen, what grade

he should be in, and what was his favorite subject.

      At one point, Judge Bakker asked McIntyre whether he was under the influence

of any drugs or alcohol, to which McIntyre said that he had smoked “weed this

morning.” The following exchange occurred:

      JUDGE BAKKER: Okay. But -- okay. Take a look at me for one second.

      MR. McINTYRE: (Complies.)

      JUDGE BAKKER: Okay. You don’t look to be high to me right now. Are
      you?

      MR. McINTYRE: Am I high right now?

      JUDGE BAKKER: Yeah.

      MR. McINTYRE: Yes.

      4
       It is not clear from the video whether Hewitt had the form that Judge Bakker
and McIntyre had signed, but Hewitt did have what appeared to be a file with him
containing a number of documents.


                                          13
      JUDGE BAKKER: You’re high?

      MR. McINTYRE: Yes.

      JUDGE BAKKER: On what?

      MR. McINTYRE: Weed.

      JUDGE BAKKER: Okay. When did you smoke it?

      MR. McINTYRE: Like, an hour ago.

      JUDGE BAKKER: Okay. Well, you’ve been here for two and a half hours, so
      did you smoke it in here?

      MR. McINTYRE: Huh-uh.

      JUDGE BAKKER: Okay.

      MR. McINTYRE: I smoked it in the car before I came.

      JUDGE BAKKER: In your car?

      MR. McINTYRE: It wasn’t mine.

      JUDGE BAKKER: Okay. But not in a police car?

      MR. McINTYRE: Oh, no, not a police car.

      Judge Bakker then asked whether the officers had forced him to do anything

while they interrogated him and whether they had deprived him of anything.

McIntyre answered no to both questions. He acknowledged that the officers had

allowed him to go to the bathroom when he needed and that neither of them had

offered him a bribe. He also stated that he still understood the warnings Judge

Bakker had given him prior to the interrogation, and he affirmed that everything done

                                         14
in the interrogation was done “voluntarily, of [his] own free will.” Judge Bakker and

McIntyre then signed the bottom of the form, Judge Bakker confirmed he had no

more questions for her, and she left the interview room.

      After Judge Bakker left the room, Hewitt came back in the room and asked

whether McIntyre needed anything or needed to go to the bathroom. McIntyre said,

“No.” Shortly after, as Hewitt explained that McIntyre and his accomplice were

“fixing to head out,” he again asked if McIntyre needed anything. McIntyre requested

to again go to the bathroom, and Hewitt allowed him to do so.

F. McIntyre Absconds and His Case is Transferred to Criminal District Court

      After the interview, officers placed McIntyre in the custody of Tarrant County

Juvenile Services who had received a referral indicating that McIntyre had engaged in

delinquent conduct by committing the offenses of capital murder and aggravated

robbery. The State later instituted a juvenile delinquency proceeding. On January 5,

2017, McIntyre was released from the juvenile detention facility to the custody of his

sister. As a condition of his release, McIntyre was required to wear an electronic

monitoring device.    On March 27, 2017, juvenile services received notice that

McIntyre had cut off the monitoring device. On June 30, 2017, the United States

Marshals Service in Union County, New Jersey apprehended McIntyre, and he was

returned to the custody of Tarrant County Juvenile Services.

      On July 5, 2017, Tarrant County Juvenile Services received another referral

indicating that McIntyre had engaged in delinquent conduct by committing the

                                         15
offense of aggravated robbery in an unrelated incident. Eventually, McIntyre was

transferred to the custody of the Tarrant County Sheriff and placed in jail.

      Based on the State’s transfer petition, on August 30, 2017, the juvenile court

waived its exclusive jurisdiction over McIntyre and transferred him to Tarrant County

Criminal District Court Number Two. On August 31, the Criminal District Court

accepted the transfer. Ultimately, the State charged McIntyre with one count of

capital murder and three counts of aggravated robbery in connection with the home

invasion.

G. The Suppression Hearing

      Prior to trial, McIntyre moved to have his recorded statement to the officers

suppressed. The trial court held a hearing.

      1. Judge Bakker’s Testimony

      Judge Bakker testified that she was the magistrate that gave McIntyre the

Section 51.095 warnings. After explaining her routine practices in administering the

warnings, Judge Bakker described specifically what she recalled about having given

McIntyre the warnings.

      According to Judge Bakker, after sitting down with McIntyre in the interview

room, she took note that McIntyre spoke English, did not seem upset, and lacked any

observable mental incapacities.     She also said that McIntyre used a vocabulary

consistent with a sixteen year old, he was respectful and polite, and he “seemed to

communicate with [her] effectively.”      Judge Bakker further stated that she saw

                                           16
nothing to indicate that McIntyre was intoxicated in any manner and that she had no

concerns about proceeding with reviewing the warnings with McIntyre at that time.

      As she began to cover the warnings with McIntyre, Judge Bakker first read the

paragraph of the warning form which indicated that McIntyre had been either accused

of or was a witness to the offense of capital murder. Judge Bakker said that she then

explained to McIntyre that she was going to go over the statutory warnings one at a

time to make sure he understood them and to answer any questions he might have

about them.

      By Judge Bakker’s account, McIntyre asked and was allowed to go to the

bathroom before she read the warnings. After he returned, Judge Bakker said she

pulled her chair near McIntyre’s so that they could review the written warnings

together, and from there, Judge Bakker began to read the warnings one at a time.

      Judge Bakker said that at the end of reading the warnings to McIntyre, he

acknowledged understanding the rights that she had read to him, and he initialed each

of the warnings on the form. According to Judge Bakker, she had no concerns about

whether McIntyre understood the warnings, and if she had, she would not have

allowed an interview to go forward.           After McIntyre acknowledged that he

understood the rights, Judge Bakker then informed McIntyre that when he had

finished speaking with the officers, she would return and speak with him to ensure

that he had not been mistreated.



                                         17
      Judge Bakker acknowledged that, as she began to read him his rights, McIntyre

asked about a lawyer, but Judge Bakker interpreted McIntyre’s question to be an

inquiry into whether she was a police officer or whether he needed an attorney to

explain his rights to him. According to Judge Bakker, once she explained that her

purpose was to make sure he understood his rights, McIntyre said, “[O]h, okay, yeah,

yeah, I’m with you.” Judge Bakker stated that once McIntyre understood that she was

not there to ask about an alleged offense, McIntyre agreed to “go forward going

through all [the form’s] information.”    Judge Bakker said that McIntyre never

mentioned a lawyer to her again.

      After officers were finished interviewing McIntyre, Judge Bakker returned to

the room and went over the remainder of the form with him, as she had told him she

would. Upon her return, Judge Bakker noticed that McIntyre had not given a written

statement on the form, so she crossed through the pages applicable to written

statements, and he initialed each page she had marked out. She also reviewed and

filled out the post-interview portion of the form with McIntyre. As she did, she

began asking McIntyre questions from the form. For example, Judge Bakker asked

McIntyre what grade he was in and what his hobbies were. She wrote his answers on

the form. Judge Bakker also asked McIntyre whether he was intoxicated or under the

influence of drugs, and McIntyre said that he had smoked marijuana in the car prior

to the police having detained him. But Judge Bakker said that McIntyre did not

appear to be intoxicated to her.

                                         18
      Additionally, Judge Bakker asked McIntyre whether he had made his verbal

statements to the officers freely and voluntarily, whether the officers had mistreated

or threatened him, and whether the officers had deprived McIntyre of food or drink.

Judge Bakker said that, through her questions and observations, she believed that

McIntyre understood his rights before and after speaking with the officers, and that in

her opinion, all of McIntyre’s actions “were knowing and voluntary.” Judge Bakker

testified that both her interactions with McIntyre as well as McIntyre’s interview with

the officers were captured and recorded on video. But Judge Bakker admitted that

even though she had the authority under the Family Code to request to watch the

portion of the video where the officers interviewed McIntyre, she chose not to do so

and thus did not know what happened during the time McIntyre was actually

interviewed by police.

      During cross-examination, defense counsel asked Judge Bakker whether she

had ever asked McIntyre if he agreed to waive the rights she had read to him, and

Judge Bakker responded, “No.” Defense counsel then asked whether Judge Bakker

agreed that there was no “express[] waiver” by McIntyre. Judge Bakker said,

      Again, I’m not trying to be cagy, but that’s not what I’m there to judge.
      I mean, I explained his rights to him. The word “express waiver” is your
      term. It’s also a term of art and a term of law. I believe he understood
      his rights and I believe that what he did was knowing and voluntary.




                                          19
      2. Detective Patrick Knotts’s Testimony

      Detective Patrick Knotts of the Mansfield Police Department testified at the

suppression hearing as well. According to Knotts, he served as the lead detective in

the investigation of McIntyre’s involvement in the attempted robbery and resulting

murder. Knotts said that officers arrested McIntyre in Arlington on September 21

and transported him to an interview room at the Public Safety Building in Mansfield,

which, according to Knotts, is a designated juvenile processing facility by local

agreement with Tarrant County. Knotts testified that the Public Safety Building has

four interview rooms that are equipped with video and audio recording equipment

and that these rooms were used for multiple purposes including interviewing

arrestees—both adults and juveniles—as well as victims: “It could be any number [of]

reasons [the rooms] can be used.” By Knott’s account, he placed McIntyre in room

number four, and he placed McIntyre’s accomplice in a room across the hall. Knotts

said that Hewitt and Vanduzi interviewed McIntyre while he interviewed the other

suspect.

      Knotts averred that, because of Mansfield Police Department policy and the

law, he never allows juveniles who are in custody to “comingle” with adults who are

in custody. According to Knotts, they are housed and detained in separate rooms at

the facility. Knotts explained the reasoning behind this policy:

      [I]t’s important any time that you have a juvenile in custody that they
      have to remain separate from any adult prisoner, any adult suspect as
      well. So even if you have a juvenile and adult say they’re involved in the

                                          20
      same criminal episode, you would still separate them when you’re doing
      any investigation or interviews or something like that once they come
      into your custody.

      At the hearing, the defense introduced the video recording of the officers’

interview with McIntyre as well as his interactions with Judge Bakker. The defense

also introduced a transcript of the entire video. The trial court noted on the record

that it had watched the video and read the transcript. Ultimately, the trial court

denied McIntyre’s suppression motion. In its order denying the motion, the trial

court made findings of fact and conclusions of law.

H. The Verdict and Sentencing

      Later, a jury trial was held. At the beginning of trial, McIntyre pleaded not

guilty to capital murder and aggravated robbery causing bodily injury by shooting with

a firearm.   McIntyre pleaded guilty to two counts of aggravated robbery by

threatening with a firearm. At trial, McIntyre’s recorded statement was played for the

jury. The jury found McIntyre guilty of the lesser-included offense of murder and

guilty of aggravated robbery causing bodily injury by shooting with a firearm. After

the punishment phase of trial, the jury assessed punishment at fifty-five years’

incarceration for the murder conviction, thirty years’ incarceration for one of the

aggravated robbery convictions, and thirteen years’ incarceration for each of the

remaining two convictions. The trial court rendered judgments accordingly, ordering

McIntyre’s sentences to run concurrently, and this appeal followed.



                                         21
                                  III. DISCUSSION

       All three of McIntyre’s issues contend that the trial court erred by denying his

motion to suppress. Thus, we will first set out the proper standard of review and then

address his issues in turn.

A. Standard of Review

       We review a trial court’s ruling on a motion to suppress the statement of a

juvenile under the same abuse of discretion standard as a motion to suppress the

statement of an adult in a criminal proceeding. See Balentine v. State, 71 S.W.3d 763,

768 (Tex. Crim. App. 2002); In re J.A.B., 281 S.W.3d 62, 65 (Tex. App.—El Paso

2008, no pet.). We apply a bifurcated standard of review to a trial court’s ruling on a

motion to suppress evidence. Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App.

2007); Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997). In reviewing the

trial court’s decision, we do not engage in our own factual review. Romero v. State,

800 S.W.2d 539, 543 (Tex. Crim. App. 1990); Best v. State, 118 S.W.3d 857, 861 (Tex.

App.—Fort Worth 2003, no pet.). The trial judge is the sole trier of fact and judge of

the witnesses’ credibility and the weight to be given their testimony. Wiede v. State,

214 S.W.3d 17, 24–25 (Tex. Crim. App. 2007). Therefore, we defer almost totally to

the trial court’s rulings on (1) questions of historical fact, even if the trial court

determined those facts on a basis other than evaluating credibility and demeanor, and

(2) application-of-law-to-fact questions that turn on evaluating credibility and

demeanor. Amador, 221 S.W.3d at 673; Montanez v. State, 195 S.W.3d 101, 108–09

                                          22
(Tex. Crim. App. 2006); Johnson v. State, 68 S.W.3d 644, 652–53 (Tex. Crim. App.

2002). But when application-of-law-to-fact questions do not turn on the witnesses’

credibility and demeanor, we review the trial court’s rulings on those questions

de novo. Amador, 221 S.W.3d at 673; Estrada v. State, 154 S.W.3d 604, 607 (Tex. Crim.

App. 2005); Johnson, 68 S.W.3d at 652–53.

       Stated another way, when reviewing the trial court’s ruling on a suppression

motion, we must view the evidence in the light most favorable to the ruling. Wiede,

214 S.W.3d at 24; State v. Kelly, 204 S.W.3d 808, 818 (Tex. Crim. App. 2006). When

the trial court makes explicit fact findings, we determine whether the evidence, when

viewed in the light most favorable to the trial court’s ruling, supports those findings.

Kelly, 204 S.W.3d at 818–19. We then review the trial court’s legal ruling de novo

unless its explicit fact findings that are supported by the record are also dispositive of

the legal ruling. Id. at 818.

B. Express Waiver of Rights

       In his first issue, McIntyre argues that “[t]he trial court erred in denying

[McIntyre’s] motion to suppress his recorded oral statement and admitting the same at

trial over his objection because the requirements of Texas Family Code Section

51.095 were not strictly complied with in that neither the police, nor the magistrate,

ever requested or obtained an express waiver of [McIntyre’s] rights prior to custodial

interrogation.”    The State argues that the trial court properly denied McIntyre’s

motion to suppress his statement because Section 51.095 does not require an express

                                            23
waiver and that both law enforcement and Judge Bakker strictly followed Section

51.095. We agree with the State.

      1. Relevant Statutes and Cases

      The language in Section 51.095 of the Family Code is substantially the same as

that contained in Article 38.22 of the Code of Criminal Procedure with the exception

that the Family Code requires that a magistrate administer the warnings to a juvenile.

Section 51.095(a)(5)(A) of the Family Code provides that the statement of a child

made while in custody is admissible if:

      (5) the statement is made orally [while the child is in custody of an officer] and
      the statement is recorded by an electronic recording device, including a device
      that records images, and:

             (A) before making the statement, the child is given the warning
             described by Subdivision (1)(A) by a magistrate, the warning is a part of
             the recording, and the child knowingly, intelligently, and voluntarily
             waives each right stated in the warning.

Tex. Fam. Code Ann. § 51.095(a)(5)(A).5


      5
       The warnings required to be given by Section 51.095(a)(1)(A) are as follows:

      (i) the child may remain silent and not make any statement at all and that any
      statement that the child makes may be used in evidence against the child;

      (ii) the child has the right to have an attorney present to advise the child either
      prior to any questioning or during the questioning;

      (iii) if the child is unable to employ an attorney, the child has the right to have
      an attorney appointed to counsel with the child before or during any interviews
      with peace officers or attorneys representing the state; and

      (iv) the child has the right to terminate the interview at any time.

                                           24
      Article 38.22, section 3(a) of the Texas Code of Criminal Procedure provides

that no oral statement of an adult accused of an offense shall be admissible unless

“prior to the statement but during the recording the accused is given the warning in

Subsection (a) of Section 2 above and the accused knowingly, intelligently, and

voluntarily waives any rights set out in the warning.”6 Tex. Code Crim. Proc. Ann.

art. 38.22, § 2(a). The Court of Criminal Appeals has determined that Article 38.22

does not require an express waiver of rights. Rocha v. State, 16 S.W.3d 1, 12 (Tex.

Crim. App. 2000).

      Recognizing the consistency in language between these statutes, a number of

Texas appellate courts have held that there is no requirement that a juvenile explicitly




Tex. Fam. Code Ann. § 51.095(a)(1)(A).
      6
       Article 38.22, Section 2(a)’s warnings are:

      (1) [A suspect] has the right to remain silent and not make any statement at all
          and that any statement he makes may be used against him at his trial;

      (2) any statement he makes may be used as evidence against him in court;

      (3) he has the right to have a lawyer present to advise him prior to and during
          any questioning;

      (4) if he is unable to employ a lawyer, he has the right to have a lawyer
          appointed to advise him prior to and during any questioning; and

      (5) he has the right to terminate the interview at any time.

Tex. Code. Crim Proc. Ann. art. 38.22 § 2(a).


                                           25
or expressly waive his rights pursuant to Section 51.095 of the Family Code, just as an

adult is not required to expressly waive his rights pursuant to Article 38.22 of the

Code of Criminal Procedure.        See Coby v. State, No. 01-18-00991-CR, 2020 WL

3867280, at *7 (Tex. App.—Houston [1st Dist.] July 9, 2020, no pet.) (mem. op., not

designated for publication) (“The Family Code does not require that the defendant

explicitly waive his rights.”) (citing Marsh v. State, 140 S.W.3d 901, 911 (Tex. App.—

Houston [14th Dist.] 2004, pet. ref’d)); In re C.M., No. 10-10-00421-CV, 2012 WL

579540, at *7 (Tex. App.—Waco Feb. 22, 2012, no pet.) (mem. op.) (“[T]here is no

requirement that a juvenile explicitly waive his rights pursuant to section 51.095 of the

Family Code or article 38.22 of the Code of Criminal Procedure.”); Crenshaw v. State,

No. 01-09-00791-CR, 2011 WL 286126, at *11 (Tex. App.—Houston [1st Dist.]

Jan. 27, 2011, pet. ref’d) (mem. op., not designated for publication) (holding that there

is no requirement that a juvenile explicitly waive his Section 51.095 rights); In re J.L.,

No. 10-06-00246-CV, 2007 WL 3298920, at *5 (Tex. App.—Waco Nov. 7, 2007, no

pet.) (mem. op.) (“Section 51.095(a)(5)(A) does not require that every right be

individually waived either in writing or verbally, but only that the juvenile knowingly,

intelligently and voluntarily waive[s] each right.”). Rather, an implicit waiver can be

inferred from the actions and words of the person being interrogated. See Joseph v.

State, 309 S.W.3d 20, 25 (Tex. Crim. App. 2010) (quoting North Carolina v. Butler,

441 U.S. 369, 373, 99 S. Ct. 1755, 1760 (1979)).7

      7
       Given the nature of McIntyre’s first and third issues, we will address the

                                           26
      2. Analysis

      In this case, it is undisputed that McIntyre never expressly waived the rights

that Judge Bakker had informed him about. And even though McIntyre “concedes

that the [requirement of an express waiver] is not the current state of the law,” he

nonetheless contends that “strict compliance” with Section 51.095 is required. He

goes on to define “strict compliance” as necessitating an express waiver even though

no such language is present in Section 51.095.

      To support his argument, McIntyre cites cases where courts have expressed

that strict compliance with Section 51.095 is required. But these cases do not support

the position that the rights in that section be expressly waived. In re Matter D.J.C.,

312 S.W.3d 704, 720–21 (Tex. App.—Houston [1st Dist.] 2009, no pet.); In re J.B.J.,

86 S.W.3d 810, 815 (Tex. App.—Beaumont 2002, no pet.). Indeed, in D.J.C., the

magistrate failed to warn the juvenile that his video-recorded statement could be used

in evidence against him even though Section 51.095 expressly requires that the

magistrate inform a juvenile of that right. 312 S.W.3d at 719. And in J.B.J, the court

held that officers had strictly complied with the parental-notification provisions of the

Family Code—waiver was not at issue. 86 S.W.3d at 815. In short, these cases do not

support McIntyre’s position that strict compliance with Section 51.095 requires an

express waiver of rights by the juvenile.


voluntary nature of McIntyre’s statement in our analysis of his third issue.


                                            27
      McIntyre also attempts to distinguish the cases of Marsh, C.M., Crenshaw, and

J.L. (cases relied on by the State at the suppression hearing and cited by the trial court

in its findings of fact and conclusions of law) from his case, arguing that the juvenile

defendants in those cases all made overt acts that constituted an express waiver. For

example, McIntyre points out that in Marsh, Marsh had “expressed a willingness to

make a written or recorded statement.” 140 S.W.3d at 905. For C.M., McIntyre

contends that C.M. made an express waiver of his rights when he stated that “he

understood those rights and answered affirmatively when the magistrate asked him if

he still wanted to talk to the detectives.”      2012 WL 579540, at *8.         McIntyre

distinguishes Crenshaw from an implied-waiver case by drawing attention to the fact

that after being warned of his Section 51.095 rights, Crenshaw simply began telling his

side of the story without any instigation from the police. 2011 WL 286126, at *11.

And McIntyre differentiates J.L. because J.L. responded to the magistrate’s comment

that he did not have to make a statement by circling “I DO” on the form informing

him of his rights. 2007 WL 3298920, at *1. While it is true that there are factual

differences in these cases that distinguish them from McIntyre’s case, each of these

cases stand for the proposition that an express waiver is not required under Section

51.095. See id.; Marsh, 140 S.W.3d at 905; C.M., 2012 WL 579540, at *8; Crenshaw,

2011 WL 286126, at *11. Notably, McIntyre points to no provision of Section 51.095

that Judge Bakker failed to strictly follow. We conclude that these cases undercut

McIntyre’s position that an express waiver is required.

                                           28
       Even though McIntyre admits that case law in Texas is contrary to his position,

McIntyre ultimately asks this court to set a bright-line rule that a juvenile must

expressly waive his Section 51.095 rights. But McIntyre again simply makes the

argument that the edicts of the Family Code should be strictly complied with—he

does not point to any authority suggesting why we should hold contrary to established

law that no express waiver is required. See Marsh, 140 S.W.3d at 911; see also C.M.,

2012 WL 579540 at *7 (“[T]here is no requirement that a juvenile explicitly waive his

rights pursuant to section 51.095 of the Family Code or article 38.22 of the Code of

Criminal Procedure.”).

       We conclude, as other courts have, that there is no requirement of an express

waiver of the rights articulated in Section 51.095(a)(5)(A). Thus, the trial court did not

err by denying McIntyre’s motion to suppress his statement based on the lack of an

express waiver. See Marsh, 140 S.W.3d at 911 (construing Section 51.095 consistently

with Article 38.22 and holding that neither statute requires an express waiver). We

overrule McIntyre’s first issue.

C. Designated Juvenile Processing Office

       In his second issue, McIntyre argues that the trial court erred by not

suppressing his statement because his statement was obtained in a room not

exclusively used for interviewing children in violation of Family Code Section

52.025(a). Tex. Fam. Code Ann. § 52.025(a). The State counters that McIntyre was

interviewed in a room exclusively designated as a juvenile processing office and that

                                           29
the area was exclusively used for that purpose at the time; thus, the trial court did not

err by concluding that the location of the interview did not violate Section 52.025(a).

The State also argues, in the alternative, that even if the interview room did not meet

the necessary standard of a juvenile processing office, McIntyre has failed to show a

causal connection between the making of his statement and the failure of the

interview room to be used exclusively as a juvenile processing office. Again, we agree

with the State.

      The Texas Family Code sets out detailed procedures for the detainment and

arrest of juveniles accused of delinquency, and police officers and courts are bound to

comply with those procedures. Tex. Fam. Code Ann. §§ 52.01–52.026; In re D.Z.,

869 S.W.2d 561, 564 (Tex. App.—Corpus Christi 1993, writ denied). Efforts at

compliance with the requirements of the Family Code have been closely scrutinized

by Texas courts in the past. See, e.g., Roquemore v. State, 60 S.W.3d 862, 871 (Tex. Crim.

App. 2001); In re R.R., 931 S.W.2d 11, 13–14 (Tex. App.—Corpus Christi 1996, no

writ); In re D.Z., 869 S.W.2d at 563–65. As a general rule, violations of the Family

Code will render evidence subsequently obtained from the juvenile inadmissible. Tex.

Fam. Code Ann. § 54.03(e).

      Section 52.02 provides that a person taking a child into custody must

immediately bring that child to a designated juvenile processing office or to one of

several listed alternative sites. Id. § 52.02; see Anthony v. State, 954 S.W.2d 132, 136



                                           30
(Tex. App.—San Antonio 1997, no pet.) (“The police station must use an area

designated exclusively for processing juveniles.”). Section 52.025(a) states,

      The juvenile board may designate an office or a room, which may be
      located in a police facility or sheriff’s offices, as the juvenile processing
      office for the temporary detention of a child taken into custody under
      Section 52.01. The office may not be a cell or holding facility used for
      detentions other than detentions under this section. The juvenile board
      by written order may prescribe the conditions of the designation and
      limit the activities that may occur in the office during the temporary
      detention.

Tex. Fam. Code Ann. § 52.025(a).          The purpose for requiring juveniles to be

interrogated in specially designated areas is to protect them from exposure to adult

offenders and the stigma of criminality. Williams v. State, 995 S.W.2d 754, 758 (Tex.

App.—San Antonio 1999, no pet.).

      But a designated juvenile processing office does not need to be exclusively used

for juveniles to satisfy Section 52.025 so long as juveniles and adults are not

interviewed in the designated office or room at the same time. Id. In Williams, an

officer suspected that Williams, a juvenile, was involved in a murder. Id. Upon

learning that Williams had been detained in jail under his brother’s name, the officer

went to the jail and asked Williams whether he would be willing to give a statement

concerning what happened on the night of the murder. Id. Williams agreed and was

released to the officer’s custody.     Id.    The officer took Williams directly to a

magistrate’s office, and the magistrate informed him of his rights and gave him the

warnings required by the Family Code. Id.; see Tex. Fam. Code Ann. § 51.095(a)(1)(A).


                                             31
When the magistrate finished with this procedure, the officer took Williams to the

Youth Crimes Bureau of the local police department. Williams, 995 S.W.2d at 758. As

a result of ongoing remodeling, no interview rooms were available at the Youth

Crimes Bureau. Id. Thus, the officer took Williams to the homicide office, where

Williams gave his statement. Id. The officer testified that the office was vacant except

for himself and Williams. Id. No adult offenders were present. Id. After the

statement was completed, the officer took Williams back to the magistrate, Williams

signed the statement in the magistrate’s presence, and the magistrate certified that the

statutory requirements had been satisfied and that the statement was made voluntarily.

Id. Williams’s statement was later introduced at his murder trial. Id. at 756.

      On appeal, Williams argued that his statement should not have been admitted

at trial because he made his statement in a room that was not used exclusively to

interview juveniles and thus it did not meet the statutory definition of Section 52.025.

Id. at 758. The Williams court reasoned that because no one else was in the homicide

office at the time Williams made his statement, the purposes of protecting juveniles

from exposure to adult offenders and the stigma of criminality had been fulfilled. Id.

According to the Williams court, “To hold that Williams’s statement was inadmissible

under these circumstances would be to place form above substance.” Id. at 758–59.




                                           32
The court held that Williams’s statement was properly admitted at trial even though

the homicide office was not exclusively used to interview juveniles.8 Id.

      The facts of this case are substantially similar to the facts in Williams, and we

conclude that the same resolution is proper.       Like in Williams, officers brought

McIntyre to an interview room that Knotts testified was used for many purposes

including interviewing both juveniles and adults. And similar to Williams, there were

no adult offenders present when McIntyre gave his statement to the officers. Indeed,

Knotts testified that it was both the law and Mansfield Police Department policy to

keep juveniles and adults separate. Moreover, like in Williams, McIntyre was informed

of his rights by Judge Bakker before he spoke with the officers. After McIntyre made

his verbal statement to the officers, Judge Bakker returned to the interview room and


      8
         The State has identified two cases—In re D.J.C. and Anthony—that could be
interpreted to indicate that Section 52.025 requires that the juvenile processing office
be reserved exclusively for that purpose, but we agree with the State’s position that
these cases are distinguishable from McIntyre’s. See In re D.J.C., 312 S.W.3d 704, 718
(Tex. App.—Houston [1st Dist.] 2009, no pet.) (“The evidence shows that the
interview room used by Officer Garcia was ‘used routinely to interview all criminal
subjects.’”); Anthony, 954 S.W.2d at 136 (“The police station must use an area
designated exclusively for processing juveniles.”). In both of those cases, there was
evidence that the juveniles were not taken to a juvenile processing facility, and there
was no evidence that the facilities were used exclusively as juvenile processing offices
at the time the interviews transpired. D.J.C., 312 S.W.3d at 718; Anthony, 954 S.W.2d at
136. Here, McIntyre was taken to a designated juvenile processing facility, and Knotts
testified that it was exclusively used for that purpose at the time McIntyre was
interrogated. Furthermore, the San Antonio Court of Appeals later distinguished
Anthony from its decision in Williams specifically “[b]ecause no one else was in the
homicide office at the time Williams made his statement.” Williams, 995 S.W.2d at 758–
59 (emphasis added).


                                          33
certified that the statutory requirements had been satisfied and that McIntyre’s

statement was voluntary. Because, like in Williams, McIntyre was not exposed to adult

offenders and the stigma of criminality, we hold that, under these circumstances, it

would be placing form over substance to conclude that McIntyre’s statement was

inadmissible simply because at other times the room in which he was interrogated was

used for other purposes, including interviewing adult offenders.9

      Furthermore, this case demonstrates how impractical it would be to interpret

Section 52.025 as requiring that juvenile processing offices be reserved exclusively for

that purpose at all times. As the State points out, the juvenile holding log for the

Mansfield Police Department, which McIntyre introduced at the suppression hearing,

demonstrates that only sixteen juveniles were interviewed at that building over the

course of three years and three months.            Those interviews in total lasted

approximately six hours. Thus, to elevate form over substance and require juvenile


      9
        We decline McIntyre’s invitation to “remand this matter to the trial court” to
make additional conclusions of law indicating that the lack of exclusivity of the room
had no impact on his statement because even if the trial court had given a wrong
reason for its ruling, we would uphold the ruling if it is both supported by the record
and correct under any applicable legal theory. State v. Stevens, 235 S.W.3d 736, 740
(Tex. Crim. App. 2007); Armendariz v. State, 123 S.W.3d 401, 404 (Tex. Crim. App.
2003). Our conclusion that designated juvenile processing offices do not need to be
exclusively used for juveniles to satisfy Section 52.025 so long as juveniles and adults
are not interviewed in the designated office or room at the same time is an applicable
legal theory in this case, and it is supported by the record. We do note that the trial
court specifically found that the interrogation was conducted “in an interview room
designated for juvenile interviews in addition to adult, child, witness, and victim
interviews.”


                                          34
processing offices to be reserved exclusively for that purpose at all times would mean

that the Mansfield Police Department would be required to keep multiple interview

rooms vacant year-round when they would only be used an average of two hours per

year. We hold that the trial court did not err by not suppressing McIntyre’s statement

because of where he gave the statement.10 We overrule McIntyre’s second issue.


      10
         There is another, independent reason why—one urged by the State—the trial
court did not err by refusing to suppress McIntyre’s statement—McIntyre has not
shown a causal connection between any alleged Family Code violation and the making
of his statement. See Gonzales v. State, 67 S.W.3d 910, 912 (Tex. Crim. App. 2002). In
order for a juvenile’s written statement to be suppressed because of a violation of
Section 52.025, there must be some “exclusionary mechanism.” Id. Unlike Section
51.095, Section 52.025 is not an independent exclusionary statute. Section 51.17 of
the Family Code provides that “Chapter 38, Code of Criminal Procedure, appl[ies] in
a judicial proceeding under this title.” Tex. Fam. Code. Ann. § 51.17(c). Thus, if
evidence is to be excluded because of a Section 52.025 violation, it must be excluded
through the operation of Article 38.23(a) of the Code of Criminal Procedure. See
Gonzales, 67 S.W.3d at 912 (holding that Article 38.23(a) governs admissibility of
evidence gained through a violation of a non-exclusionary Family Code provision).

       Article 38.23(a) provides that “[n]o evidence obtained by an officer or other
person in violation of any provisions of the Constitution or laws of the State of
Texas . . . shall be admitted in evidence.” Tex. Code Crim. Proc. Ann. art. 38.23. The
Texas Court of Criminal Appeals has consistently held that evidence is not
“obtained . . . in violation” of a provision of law if there is no causal connection
between the illegal conduct and the acquisition of the evidence. Gonzales, S.W.3d at
912; Roquemore v. State, 60 S.W.3d 862, 869 (Tex. Crim. App. 2001); Chavez v. State,
9 S.W.3d 817, 820 (Tex. Crim. App. 2000). In light of Article 38.23(a), before a
juvenile’s statement can be excluded, there must be a causal connection between the
Family Code violation and the making of the statement. Gonzales, S.W.3d at 912;
Pham v. State, 175 S.W.3d 767, 773 (Tex. Crim. App. 2005). The burden of proof is on
the party asserting the exclusion of evidence. Pham, 175 S.W.3d at 773.

       In this case, McIntyre has not even argued that there is a causal connection
between the alleged violation that his interrogation was not conducted in a proper
juvenile processing office and the fact that he gave his statement to the officers. And

                                          35
D. The Voluntariness of McIntyre’s Statement

      In his third issue, McIntyre argues that the trial court erred by not suppressing

his statement because, when considering the totality of the circumstances, it was

involuntarily made. Specifically, McIntyre argues that a number of facts demonstrate

that his statement was not given voluntarily. McIntyre concedes that he was neither

threatened nor promised anything in exchange for his statement. The State contends

that, when viewing the evidence in a light favorable to the trial court’s ruling,

McIntyre’s statement was voluntarily made.

      “The statement of an accused may be used in evidence against him if it appears

that it was freely and voluntarily made without compulsion or persuasion[.] ‘The

determination of whether a confession is voluntary is based on an examination of the

totality of circumstances surrounding its acquisition.’” Wyatt v. State, 23 S.W.3d 18, 23

(Tex. Crim. App. 2000) (quoting Penry v. State, 903 S.W.2d 715, 744 (Tex. Crim. App.

1995)). Further, on appeal, the appellate court does not engage in its own factual

review but decides whether the trial judge’s fact findings are supported by the record.

Romero v. State, 800 S.W.2d 539, 543 (Tex. Crim. App. 1990). Trial courts are given

almost complete deference in determining historical facts.          St. George v. State,

this court has read the transcript of and watched the video of McIntyre’s statement as
he made it to the police. Nothing in the record before us, or McIntyre’s arguments in
his brief to this court, suggests that McIntyre, or his decision to make his statement to
police, was affected by the use of the interview room. Because McIntyre has not
shown this causal connection, he has failed to show how the trial court erred by not
suppressing his statement. See Gonzales, S.W.3d at 912.


                                           36
237 S.W.3d 720, 725 (Tex. Crim. App. 2007). If the trial court’s findings of fact are

supported by the record, an appellate court is not at liberty to disturb them; thus, we

address only the question of whether the trial court improperly applied the law to the

facts. Id.

       It is notable that during the interrogation, McIntyre demonstrated an awareness

of his rights. Specifically, at multiple times during the interrogation McIntyre chose

not to answer certain questions. For example, at one moment in the interrogation he

asserted, “Actually, I just -- I think I’m going to choose not to answer that question, if

that’s okay with you.” Later, he told Hewitt that he was going to “pass on that

question.” Furthermore, he responded to a line of questioning by stating, “Don’t ask

me any questions if they aren’t about me, Bro.” McIntyre even explained to Hewitt

that he understood his right not to answer certain questions, that he knew that the

right was expressed on the form he signed, and that he was willing to read the form to

Hewitt. This is significant because Judge Bakker had explained to McIntyre that as

part of his right to remain silent and not make any statement at all, he could choose to

answer some questions and at the same time assert his right not to answer others.

       Here, regarding Judge Bakker’s testimony from the suppression hearing, the

trial court found that

        • Judge Bakker is the presiding judge for the Mansfield Municipal Court.

        • Judge Bakker conducted the magistrate warnings of McIntyre.



                                           37
• Judge Bakker read and thoroughly explained the statutorily required
  magistrate warnings to McIntyre.

• Judge Bakker carefully explained the warnings to McIntyre and invited and
  allowed him to ask questions throughout the process to determine if he
  understood the warnings and what was happening.

• Judge Bakker wanted to make sure that McIntyre understood she was
  someone he could trust so that he could communicate any mistreatment or
  issues to her as a neutral magistrate who is not present on behalf of the
  police.

• McIntyre did not appear to have any cognitive issues, and appeared to use a
  vocabulary that, if not elevated, was at baseline with what she thought a
  sixteen-year-old vocabulary would be.

• McIntyre did not appear to be upset emotionally, was respectful, polite, and
  communicated effectively.

• McIntyre did not display or articulate any issues such as thirst or hunger
  and was allowed to use the bathroom.

• McIntyre indicated that he understood his rights and included his initials
  and signature on the form.

• Judge Bakker had no concerns regarding McIntyre’s understanding of the
  warnings.

• Judge Bakker did not have any concerns regarding the police interviewing
  McIntyre following her warnings.

• Judge Bakker would not have allowed the police interview to go forward if
  she had concerns.

• McIntyre did not request an attorney, was not coerced or threatened, and
  did not request that either the warnings or interview be stopped.

• Judge Bakker also met with McIntyre immediately following the police
  interview.


                                  38
    • Judge Bakker went through the remaining questions on the form in a
      thorough manner.

    • McIntyre initialed the four comers of the portion of the form where Judge
      Bakker had marked through indicating that he had not provided a written
      statement.

    • Judge Bakker worked to make sure McIntyre understood that she was there
      to talk with him and make sure he was okay.

    • Despite McIntyre’s indication that he had ingested marijuana earlier that
      day, he did not appear intoxicated.

    • Judge Bakker believed that McIntyre understood his rights as explained and
      had made a voluntary waiver during the police interview and was
      specifically not mistreated, threatened, or hurt in anyway.

    • McIntyre appeared more tired following the police interview and was
      responsive and respectful but did not appear agitated.

    • Judge Bakker would have indicated on the form any concerns she had
      regarding McIntyre’s understanding of his rights following the police
      interview.

    • Judge Bakker determined that McIntyre understood his rights as explained
      and his actions during the subsequent interview were voluntary.

    • Judge Bakker testified credibly.

Regarding Knotts’s testimony, the trial court found that

    • Knotts was the lead investigator from the Mansfield Police Department on
      McIntyre’s case.

    • The police interview was conducted by Hewitt and Vanduzi following
      McIntyre’s arrest in an interview room designated for juvenile interviews in
      addition to adult, child, witness, and victim interviews.



                                         39
       • McIntyre did not appear to have any medical issues and had not been
         harassed, coerced, beaten, or threatened in any way before he went into the
         interview room.

       • The interview was accurately and competently recorded with audiovisual
         equipment.

       • Knotts testified credibly.

       Each of these facts found by the trial court are consistent with the record and

support the trial court’s finding that McIntyre gave his statement freely and

voluntarily.   See Marsh, 140 S.W.3d at 910–11 (holding that juvenile defendant’s

statement was made freely and voluntarily where he received the required magistrate

warnings before his statement was recorded, he was informed he could choose not to

speak with the detectives, the magistrate’s opinion was that defendant’s recorded

statement was voluntary, and there was no evidence to the contrary); see also Coffey v.

State, No. 03-01-00342-CR, 2002 WL 437110, at *6 (Tex. App.—Austin Mar. 21,

2002, pet. ref’d) (not designated for publication) (holding that the denial of juvenile’s

motion to suppress his confession was not an abuse of discretion in prosecution for

murder despite allegation that confession was involuntary; evidence supported that

statutory safeguards were followed, no evidence supported allegation that confession

may have been coerced, defendant’s statement that he had been “huffing gas” was

contradicted by testimony of officers that they did not smell gasoline in defendant’s

presence, and no evidence supported defendant’s testimony that officer promised him

aid of an influential nature).    We conclude that the trial court did not err by


                                           40
determining that McIntyre’s statement was voluntarily made; thus, we overrule

McIntyre’s third issue.

                                IV. CONCLUSION

      Having overruled all three of McIntyre’s issues on appeal, we affirm the trial

court’s judgments.

                                                   /s/ Dana Womack

                                                   Dana Womack
                                                   Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: January 28, 2021




                                        41